Carroll, J.
The deceased employee, on August 18,1917, when returning from lunch, fell, while ascending a flight of granite steps on her employer’s premises, and received injuries which caused her death. Her husband, claimant, testified: “She had a grip about fourteen inches long and ten inches high in the left hand, and in the right hand a regular grip, a Gladstone Bag, about eighteen inches long and about a foot high. She had a sweater on her arm. The bags had things in them.” The steps in question were five in number; they were eight inches high and twelve inches wide except the bottom step which was nine inches high, and the top step was twenty-five inches wide including a three-inch threshold, which was raised one sixteenth of an inch above the step. It was agreed that the steps were in good condition. There was evidence that the employee was on the top step when she fell forward into the employer’s store. From the testimony of two of the witnesses who were present, it might be found that she did not trip on the threshold or step, but fell from some unexplained cause. One witness testified he was under the impression that she caught her foot on the outer edge of the top step.
To recover under the workmen’s compensation act for an injury resulting from a fall, it must be shown that it arose out of the employment. If it resulted from other causes, the statute does not apply. A fall on the floor or on a flight of stairs or on any part of the employer’s premises while occupied in his own affairs, if not explained, does not entitle the employee to compensation. Under the act the .burden is upon him to show that it arose out of or was caused by the employment. If an employee falls from over exertion while engaged in his own business and not engaged in the business of his employer, or, if a woman carrying in each hand a travelling bag filled with personal luggage and not engaged in the employer’s business, in ascending a flight of steps trips on her dress because unable to hold it up or falls because of the weight she is carrying, it cannot be said that the employment caused the injury. Although an employee falling under a heavy weight, — even if he falls on a smooth floor free from defect,—may be found to have been injured by the employment, if he is engaged in it at the time, an employee doing his own individual work under similar conditions cannot attribute a fall to the employment. In every case, under the act, there must be the relation of cause and , *329effect between the employment and the injury. See McNicol’s Case, 215 Mass. 497; Maggelet’s Case, 228 Mass. 57.
If Mrs. Hallett did not strike her foot against the top step or the threshold, but because of the baggage she was carrying became weak or tired and fell; or, if she fainted or caught her foot in her clothing or fell from some unexplained cause, the claimant is not entitled to compensation. Even if she tripped on the step or the threshold, if this was caused by her own condition and not by the employment, the insurer is not liable. Stated in another way, if Mrs. Hallett tripped and fell and this did not arise out .of her employment but was caused by her physical or mental condition or was brought about by her exertions in her own affairs or by any cause other than the employment, the dependent husband cannot be awarded compensation.
The expert evidence, that the deceased did not die from any internal cause, does not show that her injury resulted from her employment. It does not appear that the board passed on the question of the cause of her injury. They found that the employee fell forward over the threshold, and that the danger of falling was incidental to her employment; but they did not find the cause of the injury, nor is it stated that the cause is unknown. The report does not show the approximate weight of the bags and their contents, how'far they had been carried, the condition of the weather on the day of the employee’s death, the length of time she was away from the employment, or what she did in the interval. Findings on these questions may have some bearing on the issue to be decided.
It follows that the case must be recommitted to the Industrial Accident Board to find the cause of Mrs. Hallett’s fall; if the cause is found to be unknown, so to state; and if the cause is known, to find what that cause was. At such hearing further evidence may be introduced by both parties.

So ordered.